DETAILED ACTION
Claim(s) 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7, 8, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (WO2014/031989 cited in February 2, 2021 IDS filed with Parent Application No. 16/443,445) in view of Ingale (US 20160057800 A1).

In regard(s) to claim(s) 1, 7, 13,  Pelletier discloses a method, comprising: receiving, by a communication device from a network entity, a configuration message, the communication device connected to the network entity via a primary path ([Pelletier discloses a communication device, WRTU, receives a configuration message, RRC reconfiguration message, from a networking entity, first serving site, “[0005]…The WTRU may receive a reconfiguration message from a first serving site… ”, the WTRU connected to the first serving site via primary path, “[0004]…The WTRU may exchange data with the network over more than one data path, such that each data path may use a radio interface connected to a different network node…The RRC connection may establish a first radio interface between the WTRU and a first serving site of the network and a second radio interface between the WTRU and a second serving site of the network…”); identifying, by the communication device from the configuration message, a secondary logical channel identity configured to identify a secondary path; configuring, by the communication device, the secondary path based on the configuration message, 
 (“[0170]-[0172]…For example, the RRC signaling used to configure the logical channel for use by the WTRU may include an indication of a logical channel identity and a serving site identity (e.g., and/or a MAC instance identity) so that the WTRU knows which serving site should be used for the logical channel…For example, a WTRU may originally connect to a primary serving site (e.g., which may correspond to a MeNB), but may receive a reconfiguration from the primary serving site that reconfigures one or more radio bearers (e.g., and/or logical channels), to be transmitted to and/or received from a secondary serving site”); and
transmitting, by the communication device to the network entity, in response to the configuration, a response message (“[0115] The MeNB may transmit a RRC connection reconfiguration message to the WTRU that may include one or more AS-configuration parameters received from the SCeNB to configured the WTRU for access to one or more applicable cell(s) of the SCeNB. The MeNB may receive a response from the WTRU indicating that it has received the configuration and/or successfully connected to the SCeNB…”). 
Pelletier differs from claim  1, in that Pelletier is silent on wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and releasing, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message.
Despite these differences similar features have been seen in other prior art involving use of multiple component carriers. Jung (US 2012/0281655) for example discloses wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and releasing, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message ([0109] First of all, a user equipment receives sCell removal command message (e.g., sCellToReleaseList) from a network. Through sCellIndex contained in the sCell removal command message (e.g., sCellToReleaseList), the user equipment determines a presence or non-presence of sCell having the corresponding sCellIndex. If the sCell having the corresponding sCellIndex is present, the user equipment removes the corresponding sCell.).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the secondary path of Pelletier by providing a feature wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and releasing, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message, as similarly seen in Jung, in order to provide a benefit of additional means of controlling a secondary path, by providing a way to delete the secondary path.

In regards to claim(s) 2, 8, and 14, Pelletier is silent on the method of claim 1, wherein releasing the secondary path further comprises: removing, by the communication device, a second radio link control entity, corresponding to the secondary path, that was connected to a packet data convergence protocol entity.
Despite these differences similar features have been seen in other prior art involving use of multiple RLC entities.  Ingale (US 20160057800 A1) for example discloses in [Par. 98] removing a second RLC entity corresponding to the secondary path,  removing the RLC entity and the MAC entity of the UE 103 associated with the SeNB 102, that was connected to a PDCP entity (See Fig. 2A, 2B which illustrate RLC entity connection with PDCP entity).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the secondary path of Pelletier by providing a feature wherein releasing the secondary path further comprises: removing, by the communication device, a second radio link control entity, corresponding to the secondary path, that was connected to a packet data convergence protocol entity, as similarly seen in Ingale, in order to provide a benefit of additional means of controlling a secondary path, by removing RLC entities.

Claim(s) 3, 4, 5, 6, 9, 10, 11, 12, 15, 16, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Ingale (US 20160057800 A1) in view of Uchino (US 20160330740 A1)

In regard(s) to claim(s) 3, 9, 15, Pelletier is silent on the method of claim 1, wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and establishing, by the communication device, in response to determining that the secondary path is not present, the secondary path based on the configuration message.
Despite these differences, similar features have been seen in other prior art involving connection to multiple serving sites. Uchino for example discloses: determining, by the communication device, whether the secondary path is present (The determination is made based upon the component carrier #2 information contained in RRC signaling. See [Par. 25], “…a dual connectivity configuration setup/modification request is transmitted to the UE 10 generally by dedicated (RRC) signaling. The configuration setup/modification request contains information as to the component carrier #2 from the SeNB 20-2, which cell is to be involved in the  dual connectivity”); and establishing, by the communication device, in response to determining that the secondary path is not present, the secondary path based on the configuration message (See [Par. 26] “In response to the configuration setup/modification request the UE 10 adds the SCell of the SeNB 20-2 for dual connectivity…”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify multi-serving site feature of Pelletier to incorporate features for determining, by the communication device, whether the secondary path is present; and establishing, by the communication device, in response to determining that the secondary path is not present, the secondary path based on the configuration message, as seen in the multiple serving site feature of Uchino in order to provide a benefit of controlling the establishment, modification, and/or removal of a connection to a secondary serving site.

In regards to claim(s) 4, 10, and 16, Pelletier is silent on the method of claim 3, further comprising: generating, by the communication device, a mapping between the secondary path and a radio bearer.
Despite these differences similar features have been seen in other prior art involving the establishing of a secondary path. Ingale (US 20160057800 A1) for example discloses in [Par. 106] generating a mapping between a secondary path, SCell, and a radio bearer via reception of an information element, secondary-drb-toAddModList, where the secondary-drb-toAddModList is the data radio bearer configuration which belongs to SeNB 102 or to the second eNB which the Scell 105 and/or 106 belongs and includes the radio bearer identity and mapping with the EPS bearer.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the secondary path of Pelletier by providing a feature generating, by the communication device, a mapping between the secondary path and a radio bearer, as similarly seen in Ingale, in order to provide a benefit of additional means of controlling a secondary path, by mapping radio bearers to the secondary path

In regards to claim(s) 5, 11, 17, Pelletier is silent on the method of claim 4, further comprising: identifying, by the communication device from the configuration message, a radio bearer identity to identify the radio bearer.
Despite these differences similar features have been seen in other prior art involving the establishing of a secondary path. Ingale (US 20160057800 A1) for example discloses in [Par. 106] identifying from a configuration message a radio bearer identity to identify the radio bearer, where the secondary-drb-toAddModList is the data radio bearer configuration which belongs to SeNB 102 or to the second eNB which the Scell 105 and/or 106 belongs and includes the radio bearer identity and mapping with the EPS bearer.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the secondary path of Pelletier by providing a feature identifying, by the communication device from the configuration message, a radio bearer identity to identify the radio bearer, as similarly seen in Ingale, in order to provide a benefit of additional means of controlling a secondary path, by mapping radio bearers to the secondary path.

In regards to claim(s) 6, 12, and 20, Pelletier is silent on the method of claim  1, wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and modifying, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message.
Despite these differences similar features have been seen in other prior art involving the use of multiple serving sites. Uchino for example discloses features for: determining, by the communication device, whether the secondary path is present (The determination of whether a secondary path is present is made based upon reception of a message containing an instruction to modify the secondary path, the SCell,  See [Par. 52]); and modifying, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message (See [Par. 53], “When changing the SCell for CBRA handover is always performed. In this case, the mobility control information is contained in an RRC message. The UE 10 performs handover procedures toward a new SCell for CBRA in accordance with the mobility control information…”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date  of the claimed invention further modify multi-serving site feature of Pelletier to incorporate features for wherein configuring the secondary path further comprises: determining, by the communication device, whether the secondary path is present; and modifying, by the communication device, in response to determining that the secondary path is present, the secondary path based on the configuration message, as seen in the multiple serving site feature of Uchino in order to provide a benefit of controlling the establishment, modification, and/or removal of a connection to a secondary serving site.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476